 


109 HR 4084 IH: To amend the Forest Service use and occupancy permit program to restore the authority of the Secretary of Agriculture to utilize the special use permit fees collected by the Secretary in connection with the establishment and operation of marinas in units of the National Forest System derived from the public domain, and for other purposes.
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4084 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. Herger introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Forest Service use and occupancy permit program to restore the authority of the Secretary of Agriculture to utilize the special use permit fees collected by the Secretary in connection with the establishment and operation of marinas in units of the National Forest System derived from the public domain, and for other purposes. 
 
 
1.Retention and use of Forest Service marina permit fees from National Forest System units derived from the public domainThe last paragraph under the heading forest service in the Act of March 4, 1915 (16 U.S.C. 497), is amended— 
(1)by striking The Secretary of Agriculture and inserting the following: 
 
(A)Permits for use and occupancy of national forest system landsThe Secretary of Agriculture ; 
(2)by striking The authority and inserting the following: 
 
(B)Limitation on use of permitsThe authority ; and 
(3)by adding at the end the following: 
 
(C)Special rules regarding marina permitsAmounts collected in connection with the issuance of a special use permit under this paragraph for a marina at a unit of the National Forest System derived from the public domain shall be deposited in an existing special account in the Treasury established for the Secretary of Agriculture for recreation management purposes. Amounts so deposited shall be available to the Secretary of Agriculture, until expended and without further appropriation, for repair, maintenance, and facility enhancement related directly to visitor enjoyment, visitor access, and health and safety, for interpretation, visitor information, visitor service, visitor needs assessments, and signs, for habitat restoration directly related to wildlife-dependent recreation that is limited to hunting, fishing, wildlife observation, or photography, for law enforcement related to public use and recreation, and for direct operating or capital costs associated with the issuance of such special use permits, including any fee management agreement or reservation service used in the issuance of such permits. The Secretary may not use such amounts for biological monitoring for listed or candidate species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). Not less than 80 percent of the permit fees collected at a specific unit of the National Forest System shall be expended for that unit, but the Secretary may transfer up to 20 percent of such fees to appropriations available to enhance recreation opportunities at other units of the National Forest System. . 
 
